PER CURIAM.
We are entirely satisfied of the correctness of the reasoning and conclusions of the learned judge of the court below, and that the petitioner is entitled to the mandamus for which it prayed.
By the act of 1891 the mayor and aldermen of the town of Darling-ton were given power to levy taxes without limitation for the use of the town, so that there is no question of the power to levy the tax directed hy the writ. The only question is as to the petitioner’s rigid, to have it levied to pay the judgment recovered on the Coupons of its bonds. This question is settled by U. S. v. Clark Co., 96 U. S. 211, which was followed in Knox County Court v. U. S., 109 U. S. 229, 3 Sup. Ct. 131, and in Macon Co. v. Huidekoper, 134 U. S. 332, 10 Sup. Ct. 491, which cases hold that bonds and coupons of the kind sued upon by the petitioner are debts of the towns and counties issuing them, and that the holders are entitled to payment out of the general funds of the town or county raised for general use, after *600exhausting the special fund directed to be levied for their payment, and that, where the town or county has the power to levy a tax sufficient to pay such a debt, it may be compelled to do so by mandamus. The judgment is affirmed.